UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1338


DIANNA PETERMAN; B.P., A Minor Child,

                      Plaintiffs – Appellants,

          v.

PAT CAUSEY; ELIZABETH SPILLMAN; MELINDA NORMAN; RICHARD
GENTRY; ALICIA STORIE; HEATHER HENNESSEE; CASEY PUETT;
AIMEE FAIRCHILD; JOHN BOYD; ROBERT BRADY; C. V. MORRIS;
RALPH D. YOUNT; ALAN LECROY; LAURA GENTRY; UNKNOWN,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:13-cv-00029-RLV)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dianna Peterman, B.P., Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dianna Peterman and B.P., a minor child, appeal the

district court’s order denying relief on their 42 U.S.C. § 1983

(2006)   complaint   and    remanding        child   custody    proceedings     to

state court.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,   we   affirm    for   the   reasons       stated    by   the   district

court.   Peterman v. Causey, No. 5:13-cv-00029-RLV (W.D.N.C. Mar.

8, 2013).      We also deny Peterman’s motion for a stay of the

state court proceedings.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court     and    argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED




                                       2